DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see 10, filed August 2, 2022, with respect to Claims 1 and 20 have been fully considered and are persuasive.  The rejection of May 4, 2022 has been withdrawn. 

Election/Restrictions
Claim1 is allowable. The restriction requirement among device embodiments , as set forth in the Office action mailed on May 19, 2021 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of May 19, 2021 is withdrawn.  Claims 5,7, and 12-13, directed to device embodiments no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Status of the Claims
Claims 9 and 21-29 are canceled.  Claims 5,7, and 12-13 are rejoined.  1-8 and 10-20 are present for examination.	

Allowable Subject Matter
Claims 1-8 and 10-20 are allowed.
the closest prior art of record, Cui (US Pat. No. 10,700,090) Ishikawa (US 2009/0283819), fail to disclose (by themselves or in combination) the following limitations in combination with the rest of the claim:
Regarding Claim 1 (from which claims 2-8 and 10-13 depend), wherein at least one of an upper surface and a lower surface in each of the plurality of data storage patterns is a concave shape.
Regarding Claim 14 (from which claims 15-19 depend), wherein the second side surface of the data storage pattern has a concave portion, and wherein the second dielectric layer contacts the second side surface of the data storage pattern and a portion of the first dielectric layer.	Regarding Claim 20, wherein at least one of an upper surface and a lower surface in each of the plurality of data storage patterns is a concave shape.




Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO G RAMALLO whose telephone number is (571)272-9227. The examiner can normally be reached Monday-Friday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen L Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALLEN L PARKER/Supervisory Patent Examiner, Art Unit 2819                                                                                                                                                                                                        



/G.G.R/Examiner, Art Unit 2819